 Case 3:20-cv-00265-DWD Document 14 Filed 04/15/20 Page 1 of 2 Page ID #66




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

AMANDA CHANDLER and ROBERT                    )
DURHAM, on behalf of themselves               )
and all others similarly situated,            )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )       Case Number: 20-cv-265-RJD
                                              )
AMAZON.COM LLC, EBAY INC.,                    )
TARGET AABC CORPORATION,                      )
WALMART INC., WAYFAIR INC.,                   )
and ZINUS INC.,                               )       JURY TRIAL DEMANDED
                                              )
               Defendants.                    )
                                              )

                  NOTICE OF VOLUNTARY DISMISSAL OF EBAY INC.

                             PURSUANT TO RULE 41(a)(1)(A)(i)

       Come now Plaintiffs, Amanda Chandler and Robert Durham, by and through their

undersigned attorney and for this Notice of Voluntary Dismissal of eBay, Inc. Pursuant to Rule

41(a)(1)(A)(i) state:

       1. The Plaintiffs desire to voluntarily dismiss eBay Inc. from this matter. Although the

matter is plead as a class action pursuant to F.R.C.P. 23, there has been no class certified nor a

motion for class certification pending. The Defendant, eBay, Inc., has not filed an answer or a

motion for summary judgment or even an entry of appearance by an attorney. No party would be

legally prejudiced by this action.

       WHEREFORE, pursuant to F.R.C.P. 41(a)(1)(A)(i) the Plaintiffs hereby file this notice

of voluntary dismissal of eBay, Inc.

Dated: April 15, 2020                         Respectfully submitted,


                                              BY:     s./Christopher Cueto
 Case 3:20-cv-00265-DWD Document 14 Filed 04/15/20 Page 2 of 2 Page ID #67




                                                Christopher Cueto,
                                                Attorney ID # 6192248
                                                Law Office of Christopher Cueto, Ltd.
                                                7110 West Main Street
                                                Belleville, IL 62223
                                                Telephone: (618) 277-1554
                                                ccueto@cuetolaw.com

                                                Attorneys for the Plaintiff


                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on April 15, 2020, the foregoing was filed electronically
with the Clerk of the Court and was served upon counsel via the ECF system by email:

Natalie J. Kussart
Sandberg Phoenix
nkussart@sandbergphoenix.com

Zachary S. Merkle
Sandberg Phoenix
zmerkle@sandbergphoenix.com
Attorney for Defendant, Zinus, Inc.




                                              -2-
